                                               S TORZER & A SSOCIATES
             Case 2:16-cv-08087-KSH-JAD Document 70 Filed 05/21/19 Page 1 of 2 PageID: 479

                                                     A PROFESSIONAL CORPORATION

ROMAN P. STORZER

SIEGLINDE K. RATH*                                                                                 BALTIMORE OFFICE:
                                                     1025 CONNECTICUT AVENUE, NORTHWEST
BLAIR LAZARUS STORZER**                                                                         9433 COMMON BROOK ROAD
ROBIN N. PICK***                                             SUITE ONE THOUSAND
                                                           WASHINGTON, D.C. 20036                       SUITE 208
   * Admitted in Maryland & N.J.
 ** Admitted in D.C., Maryland & Illinois                                                        OWINGS MILLS, MD 21117
*** Admitted in California & Maryland
                                                               (202) 857-9766
                                                          FACSIMILE: (202) 315-3996                  (410) 559-6325
OF COUNSEL                                                                                      FACSIMILE: (202) 315-3996
ROBERT L. GREENE†
                                                           W W W .S T O R Z E R L A W .C O M
JOHN G. STEPANOVICH††
CHRIS K. COSTA†††
 †    Admitted in N.Y.
††    Admitted in Virginia, N.Y. & Ohio (inactive)
†††   Admitted in N.J., N.Y. and Penn.




                                                                                 May 21, 2019

              VIA ECF

              Hon. Joseph A. Dickson
              United States Magistrate Judge
              Martin Luther King Building & U.S. Courthouse
              50 Walnut Street, Room 4015
              Newark, N.J. 07101

                       Re:       Valley Chabad, et al. v. Borough of Woodcliff Lake, et al.
                                 Case No.: 2:16-08087-JLL-JAD

              Your Honor:

                      The undersigned represents Plaintiffs Valley Chabad, Inc. and Rabbi Dov Drizin
              (“Plaintiffs”) in the above-referenced matter. As per Your Honor’s Text Order of April 30,
              2019, I am writing to report on the status of the outstanding discovery issues.

                    Despite numerous requests to Defendants, Plaintiffs still have not received from
              Defendants:

                  •    Responses and Objections to Plaintiffs’ First Request for Production of Documents
                       served upon Defendant Rendo;
                  •    Responses and Objections to Plaintiffs’ First Request for Production of Documents
                       served upon Defendant Borough;
                  •    Complete interrogatory responses as requested in Plaintiffs’ August 3, 2018 letter;
                  •    Responses and Objections to Plaintiffs’ Supplemental Requests for Production of
                       Documents served upon Defendant Rendo;
                  •    Documents responsive to Plaintiffs’ document requests from agreed-upon custodians’
                       personal email accounts;
                  •    A privilege log for all documents withheld and redacted on the basis of privilege; and
Case 2:16-cv-08087-KSH-JAD Document 70 Filed 05/21/19 Page 2 of 2 PageID: 480



      •   Documents responsive to Plaintiffs’ document requests from before 2010.

These discovery requests have been pending for more than a year and ten months. Plaintiffs seek
the Court’s permission to file a motion to compel, as discussed during the January 30 conference.

                                                     Respectfully submitted,


                                                     Robin N. Pick

cc:        All counsel of record via ECF
